In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1136V
                                     Filed: February 6, 2015
                                           Unpublished

****************************
JOSE GUADALUPE GARCIA, II,               *
                                         *
                    Petitioner,          *      Ruling on Entitlement; Concession;
                                         *      Meningococcal Vaccine; Vasovagal
                                         *      Syncope; Special Processing Unit;
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
                                         *
****************************
Larry Lee Thweatt, Jr., Esq., Terry & Thweatt, PC, Houston, TX for petitioner.
Lisa Watts, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On November 21, 2014, Jose Guadalupe Garcia, II filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that he suffered
injuries resulting from fainting after receiving the meningitis vaccine on December 26,
2012. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On February 6, 2015, respondent filed her Rule 4(c) report in which she
concedes “that compensation is appropriate” in this case. Respondent’s Rule 4(c)
Report at 2. Specifically, respondent believes that “it is more likely than not that the
administration of the meningococcal vaccine caused petitioner’s syncopal episode”


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
which caused his fall and facial and dental injuries. Id. at 3. Respondent further agrees
that the jurisdictional issues are satisfied in this case. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2